Since action upon the rehearing in this case and since the retirement of Justice Brown, the writer of the foregoing opinion, it has been suggested by counsel for appellant that there are expressions in the opinion calculated to mislead unless qualified or explained, especially the following statement:
"Steele, as receiver, voluntarily appeared, and, without limiting his appearance, submitted a motion to strike the amended complaint from the file," etc.
— the complaint being that the foregoing conveys the inference that the record shows an appearance by appellant prior to the submission of the motion to strike. It is sufficient to say that the record shows no appearance by this appellant, especially or generally, anterior to the motion to strike, and it was evidently not the intention of the writer of the opinion to convey such an impression. The concurring Justices did not, in considering this cause and concurring in the opinion, have the impression that there was an appearance by Steele prior to making his motion to strike and dismiss. Indeed, if there had been a general or unqualified appearance by him prior to making the motions, there would have been little or no necessity for a discussion of the questions as set out in the foregoing opinion, as the result could have been placed upon the theory that Steele voluntarily appeared as a party defendant. The facts as disclosed by the record are that Steele made a motion to strike the amended complaint, which was overruled. He then moved to dismiss the cause, which said motion was overruled. He then, after his said motions were overruled, interposed a plea of the general issue, and the record shows that the case was submitted to and tried by jury upon the merits, resulting in a verdict for the plaintiff. The majority never intended to and did not hold that the appearance by Steele in making the motions, notwithstanding his said appearance was not expressly limited, amounted to a general appearance. In fact, if he had stopped after his said motions were overruled, this court would have held, and properly so, that he was not a party to the cause and would have reversed the judgment against him. The court did hold, however, that when he interposed a plea to the merits, this was in legal effect a general appearance and a waiver by him of the points made in said motions. We also held that section 5370 of the Code of 1907 did not apply to motions like the ones in question so as to authorize a review of same, notwithstanding a subsequent plea to the merits, that said motions were not "pleas in abatement" as mentioned in said section, and that this defendant should have stood on his motions after the adverse ruling of the court instead of subsequently pleading to the merits and seeking a review of the ruling upon same under section 5370, which the majority of the court held did not apply. In other words, the majority were of the opinion that the words "plea in abatement" as used in said section did not apply to or include motions like the ones in question.
McCLELLAN and THOMAS, JJ., concur. *Page 213